                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


LAKIESHA CROSS, JOYCE FULFORD,
                             )
DORTHEA EDMOND, BRIANNA      )
TAYLOR, VANITY BENTON,       )
FRENCESCO WEST, PARIS TAYLOR,)
PARIS TAYLOR as parent and natural
                             )
guardian of C.P., Jr., MATTHEW
                             )
WOODRUFF and MAMIE PATTERSON )
                       Plaintiffs,
                             )
                             )
v.                           )                      JUDGMENT
                             )
                             )                      No. 4:19-CV-8-FL
FORMATIV HEALTH MANAGEMENT, )
INC, and ETRANSMEDIA         )
TECHNOLOGY, INC.             )
                 Defendants. )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
February 3, 2020, and for the reasons set forth more specifically therein, defendants’ motion to
dismiss is GRANTED. Plaintiffs’ claims are DISMISSED WITH PREJUDICE.

This Judgment Filed and Entered on February 3, 2020, and Copies To:
Eric N. Linsk / J. Olin McDougall, II / Robert K. Shelquist / Christopher C. Kessler (via
CM/ECF Notice of Electronic Filing)
Tracy L. Eggleston (via CM/ECF Notice of Electronic Filing)

February 3, 2020                     PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
